PER CURIAM:
Robert Love Taylor, Jr. appeals the district court’s order dismissing his petition for writ of mandamus show cause. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Taylor v. State of Va. Div. of Child Support Enforcement, No. 1:10-cv-00803LMB-TCB (E.D.Va. July 22, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.